Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Wu (US 6,152,635) does not disclose a cleaning brush comprising a means for connecting the handle to a brush [Paragraph 36, lines 1-8 of the Specification discloses connector pins 22a-22c having protrusions 46a-46c at the end of posts 45a-45c and a release pin 20, which are the means for connecting the handle to the brush] (The handle 1 does not include protrusions at the end of posts which connect 1 to the brush 263; See Fig. 20), “means for releasing the handle to detach the handle from the brush” [Paragraph 32, lines 5-10 of the Specification discloses release actuator 16 comprising a sloped surface 32 having tabs 32a and 32b and proximal surface 16a may be pressed by the user, which is the means for releasing the handle to detach the handle from the brush] (Release actuator 131 does not include a sloped surface having at least two tabs; See Fig. 6), and the brush including “means configured to receive the means for connecting and detaching the handle from the brush plate” [Paragraph 37, lines 1-8 of the Specification discloses receptacles 22a-22c which connector pins 22a-22c fit into, which are the means configured to receive the means for connecting and detaching the handle from the brush plate] (Brush 263 includes only one receptacle for receiving the connector pins of the handle).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723